Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153072                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DEPARTMENT OF ENVIRONMENTAL                                                                               Joan L. Larsen,
                                                                                                                      Justices
  QUALITY,
           Plaintiff-Appellee,
  v                                                                 SC: 153072
                                                                    COA: 323019
                                                                    Ingham CC: 12-001348-CE
  JACK O. MORLEY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           d1026
                                                                               Clerk